Name: 94/847/EC: Commission Decision of 20 December 1994 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, as regards the Czech and Slovak Republics (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  political geography;  trade;  animal product;  tariff policy;  foodstuff
 Date Published: 1994-12-31

 Avis juridique important|31994D084794/847/EC: Commission Decision of 20 December 1994 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, as regards the Czech and Slovak Republics (Text with EEA relevance) Official Journal L 352 , 31/12/1994 P. 0056 - 0056 Finnish special edition: Chapter 3 Volume 65 P. 0203 Swedish special edition: Chapter 3 Volume 65 P. 0203 COMMISSION DECISION of 20 December 1994 amending Decision 91/449/EEC laying down the specimen animal health certificates in respect of meat products imported from third countries, as regards the Czech and Slovak Republics (Text with EEA relevance) (94/847/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 21a and 22 thereof, Whereas following the partition of Czechoslovakia, it is necessary to take into account the animal health situation in the new countries for imports of meat products and to amend Decision 91/449/EEC (3), as last amended by Decision 94/668/EC (4), accordingly; Whereas, following a Community veterinary mission, it appears that notwithstanding the animal health situation, the Czech and Slovak Republics are covered by sufficiently well-structured and organized veterinary services; whereas the production of certain meat products for export to the Community will be supervised by an official veterinarian appointed by the Department of Veterinary Services; Whereas vaccination against classical swine fever has ceased in the Czech Republic for more than 12 months; whereas, however outbreaks of classical swine fever have occurred in certain districts; whereas, however, a classical swine fever control programme in the districts of Benesov, Ceske Budejovice, Havlickuv Brod, Jihlava, Jindrichuv Hradec, Pelhrimov, PÃ ­sek, TÃ ¡bor, Trebic and ZdÃ ¡r nad Sazavou is in force; whereas therefore, pigmeat products other than those that have undergone a complete treatment can be imported only from the remainder of the Czech Republic; Whereas vaccination against classical swine fever is carried out in the Slovak Republic and outbreaks of classical swine fever occur from time to time; whereas, therefore, pigmeat products other than those that have undergone a complete treatment cannot be imported from the Slovak Republic; Whereas considering that the certification regime has been substantially amended, a period of time should be provided for its implementation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 91/449/EEC is amended as follows: 1. in Part II of Annex A, the name 'Czechoslovakia' is replaced by the names: 'Czech Republic (excluding pigmeat products form the districts of Benesov, Ceske Budejovice, Havlickuv Brod, Jihlava, Jindrichuv Hradec, Pelhrimov, PÃ ­sek, TÃ ¡bor, Trebic and ZdÃ ¡r nad Sazavou)' 'Slovak Republic (excluding pigmeat products)' 2. in Part II of Annex B, the name 'Czechoslovakia' is replaced by the names: 'Czech Republic' 'Slovak Republic' 3. in Part II of Annex C, the names 'Czech Republic' and 'Slovak Republic' are added. 4. in Part II of Annex D, the name 'Czechoslovakia' is replaced by the names: 'Czech Republic' 'Slovak Republic'. Article 2 This Decision shall apply from 1 January 1995. Article 3 This Decision is addressed to the Member States. Done at Brussels, 20 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 240, 29. 8. 1991, p. 28. (4) OJ No L 260, 8. 10. 1994, p. 34.